DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 Response to Amendment
In response to the amendment received August 10, 2022:
Claims 1 and 3-15 are pending. Claim 2 has been cancelled as per Applicant’s request.
A new rejection has been made in light of Baek et al. (US2020/0083524) and Jo et al. (US 2018/0316007).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2020/0083524) in view of Nam et al. (US 2019/0341598).
Regarding Claim 1, Baek et al. teaches a second positive electrode active material (i.e. a positive active material) comprising active material bulk particles (Para. [0061]) and a coating layer of an oxide containing Al or Zn (Para. [0122-0123]) (i.e. N element) wherein a surface of the second positive electrode active material is doped with M2 which is-- at least one of Al, Zn, or Ce (Para. [0062]) (i.e. M element) (i.e. a surface of the active material bulk particles is doped, thus it would be obvious that a doped layer would form)  and may have a gradually changing concentration gradient across the entire particle (Para. [0075]) wherein a content of the Al or Zn in the coating layer may be from 200 ppm to 5,000 ppm (overlapping with the claimed range of N element) based on the second positive electrode active material (Para. [0073]) wherein the second positive electrode active material comprises the formula Li1+x[NiyCozMnwAlv]O2 (i.e. a layered lithium transition metal oxide), wherein x is 0≤x≤0.1 (satisfying a of the instant claim), y is 0.8≤y<1 (satisfying x of the instant claim), z is 0<z≤0.3 (satisfying y of the instant claim) w is 0<w≤0.3 (satisfying z of the instant claim),  v is 0.002≤v≤0.01 (satisfying b+c of the instant claim as both M and N may be aluminum, as the range 0.002-0.01 is greater than 0 and less than 0.3) (Para. [0066-0071]) and thus, reads on “formula (1)” of the instant claim (d and e of the instant claim are 0).
Baek et al. does not explicitly teach a content of the aluminum dopant or a decreasing content of Al or Zn (i.e. M element) from an outer surface of the active material bulk particle towards a core direction. 
However, Nam et al. teaches a positive active material comprising a nickel-based lithium metal oxide doped with Al (Para. [0082]) wherein the doping amount of aluminum may be 100 to 1,500 ppm (Para. [0099]) overlapping with the claimed range for the M element, wherein the concentration gradient of M3 (aluminum) may have a concentration gradient such that the molar content gradually increases from the interface [with the core] to the outermost periphery (Para. [0119],[0124]) (i.e. the content of M element gradually decreases from an outer surface of the active material bulk particles towards a core direction). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode active material to incorporate the teaching of the content range of aluminum dopant and concentration gradient decreasing from an outer surface of the active material bulk particles towards a core direction, as it is possible to improve output characteristics and lifetime characteristics of the battery, and minimize the increase rate of resistance during charge/discharge cycle (Para. [0097]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Thus, it would be obvious for the average content of the N element per unit volume of the coating layer to be greater than the average content of the M element per unit volume of the doped layer in Baek et al. as modified by Nam et al. as the content of the aluminum (i.e. N and M elements) may have concentration gradients which decrease going from the surface of the lithium transition metal oxide particle to the interior and since the coating layer is on the outer surface, it would be obvious that average content per volume of N element in the coating layer would be greater than average content of M element per volume of the doped layer. The content amounts in Baek et al. as modified by Nam et al. overlap with the amounts in the claimed range, thus the average content of the N element may be 2,000 ppm (Baek et al. -- Para. [0073]) and the average content of the M element may be 500 ppm (Nam et al. – Para. [0099]) (i.e. the average content of the N element per unit volume of the coating layer is greater than the average content of the M element per unit volume of the doped layer)
Baek et al. as modified by Nam et al. al. does not explicitly teach a method of preparing the positive electrode active material comprising mixing a transition metal source with a lithium source to obtain matrix particles of an active material. 
However, the limitation regarding the method of preparing the positive electrode active material is a product by process limitation. The manner in which the product is formed (via the method of preparing the positive electrode active material as claimed comprising various mixing and sintering treatments) is a product by process limitation which does not further limit the claimed product formed. Thus, the method does not limit the positive active material. 
Product by process limitations do not impart structural features to the claim and thus as long as the structure is the same as that claimed, the claimed structure is met.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)(citations omitted).
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). Ex parte Gray, 10 USPQ2d 1922 (Bd. Pat. App. & Inter. 1989). See MPEP section 2113.
Regarding Claim 3, Baek et al. as modified by Nam et al. teaches all of the elements of the invention according to claim 1 as explained above.
Baek et al. further teaches the second positive electrode active material comprises the formula Li1+x[NiyCozMnwAlv]O2 (i.e. a layered lithium transition metal oxide), wherein y is 0.8≤y<1 (satisfying x of the instant claim) (Para. [0065]) 
Regarding Claim 4, Baek et al. as modified by Nam et al. teaches all of the elements of the invention according to claim 1 as explained above.
Baek et al. further teaches the coating layer may have a thickness of 1 nm to 1000 nm (Para. [0122], [0051]), overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 5, Baek et al. as modified by Nam et al. teaches all of the elements of the invention in to claim 1 as explained above.
Baek et al. as modified by Nam et al. teaches a content of the Al in the coating layer may be from 200 ppm to 5,000 ppm (i.e. N element) (See Baek et al. -- Para. [0073]) wherein a doping amount of aluminum may be 100 to 1,500 ppm (see Nam et al. -- Para. [0099]) and therefore, the sum would range from 300 to 6,500 ppm and the average particle diameter of the positive active material is about 4 to 20 micrometers (see Baek et al. – Para. [0076]), thus, the ratio of the sum of the content of the M and N element to the average particle diameter of the positive active material would be in a range from 75 ppm/micrometer to 325 ppm/micrometers. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).  See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Nam et al. cited herein.
Regarding Claim 6, Baek et al. as modified by Nam et al. teaches all of the elements of the invention in to claim 1 as explained above.
Baek et al. further teaches the coating layer may include Al or Zn (Para. [0072]) (i.e. N element) and the dopant element may be Al or Zn (Para. [0065]) (i.e. M element is the same as the N element).
Baek et al. does not explicitly teach a content of the aluminum dopant or a decreasing content of Al or Zn (i.e. M element) from an outer surface of the active material bulk particle towards a core direction. 
However, Nam et al. teaches a positive active material comprising a nickel-based lithium metal oxide doped with Al (Para. [0082]) wherein the concentration gradient of M3 (aluminum) may have a concentration gradient such that the molar content gradually increases from the interface [with the core] to the outermost periphery (Para. [0119],[0124]) (i.e. the content of L element gradually decreases from an outer surface of the active material bulk particles towards a core direction). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positive electrode active material to incorporate the teaching of the concentration gradient of aluminum decreasing from an outer surface of the active material bulk particles towards a core direction, as it is possible to improve output characteristics and lifetime characteristics of the battery, and minimize the increase rate of resistance during charge/discharge cycle (Para. [0069]).
Regarding Claim 14, Baek et al. as modified by Nam et al. teaches all of the elements of the invention in to claim 1 as explained above.
Baek et al. teaches a positive electrode, wherein a positive electrode mixture film is laminated on the positive electrode current collector (i.e. forming a positive electrode film disposed on one surface of the current collector) wherein the slurry contains the positive electrode active material according to claim 1 as explained above (wherein it would be obvious to one of ordinary skill in the art that the electrodes formed are sheets or plates) (Para. [0137], [0139]). 
Regarding Claim 15, Baek et al. as modified by Nam et al. teaches all of the elements of the positive electrode plate in to claim 14 as explained above.
Baek et al. further teaches a lithium secondary battery comprising a positive electrode, negative electrode (wherein it would be obvious to one of ordinary skill in the art that the electrodes formed are sheets or plates), a separator and an electrolyte (Para. [0142]). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2020/0083524) in view of Nam et al. (US 2019/0341598) as applied to claim 1 above, and further in view of Yura et al. (US 2015/0086787).
Regarding Claim 7, Baek et al. as modified by Nam et al. teaches all of the elements of the invention in to claim 1 as explained above.
Baek et al. teaches the average particle diameter of the second positive active material  is 8 to 20 micrometers (Para. [0076]), overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Baek et al. does not teach an aspect ratio of the primary particles.
Yura et al. teaches a positive electrode active material for a lithium secondary battery comprising agglomerated particles (abstract), wherein the positive electrode active material can be lithium cobalt nickel manganese oxide (Para. [0035]) and the aspect ratio of the primary particles is 1.0 or more or 2.0 or less (within the range of the instant claim)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second positive electrode active material of Baek et al. to incorporate the teaching of the agglomerated particles (i.e. a secondary particle formed by agglomeration of primary particles), with an aspect ratio of 1.0 or more or 2.0 or less (i.e. the ratio of the longest dimension to the shortest dimension is 1:1 to 2:1) as it is favorable to lithium ion conductivity and electric conductivity (Para. [0032]).
Regarding Claim 8, Baek et al. as modified by Nam et al. and Yura et al. teaches all of the elements of the invention in to claim 7 as explained above.
Baek et al. teaches the average particle diameter of the second positive active material  is 8 to 20 micrometers (Para. [0076]), overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 9, Baek et al. as modified by Nam et al. and Yura et al. teaches all of the elements of the invention in to claim 7 as explained above.
Baek et al. teaches the average particle diameter of the second positive active material  is 8 to 20 micrometers (Para. [0076]), overlapping with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2020/0083524) in view of Nam et al. (US 2019/0341598) as applied to claim 1 above, and further in view of Kwak (US 9,972,841).
Regarding Claim 10, Baek et al. as modified by Nam et al. teaches all of the elements of the invention in to claim 1 as explained above.
Baek et al. as modified by Nam et al. does not explicitly teach a specific surface area of the positive active material.
However, Kwak teaches a positive electrode active material (Abstract) including a lithium nickel cobalt manganese oxide  (Col. 8, lines 55-67, Col. 9 lines 1-3) wherein the positive electrode active material has a specific surface area of about 0.1 m2/g to about 10 m2/g (Col. 9, lines 28-33). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the specific surface area of the positive electrode active material of Baek et al. as modified by Nam et al.  to incorporate the teaching of a specific surface area of about 0.1 m2/g to about 10 m2/g as a specific surface area outside the range the output property of the secondary battery may be degraded (Col. 9, lines 31-33). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 11, Baek et al. as modified by Nam et al. teaches all of the elements of the invention in to claim 1 as explained above.
Baek et al. as modified by Nam et al. does not explicitly teach a specific surface area of the positive active material.
However, Kwak teaches a positive electrode active material (Abstract) including a lithium nickel cobalt manganese oxide  (Col. 8, lines 55-67, Col. 9 lines 1-3) wherein the positive electrode active material has a specific surface area of about 0.1 m2/g to about 10 m2/g (Col. 9, lines 28-33). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the specific surface area of the positive electrode active material of Baek et al. as modified by Nam et al.  to incorporate the teaching of a specific surface area of about 0.1 m2/g to about 10 m2/g as a specific surface area outside the range the output property of the secondary battery may be degraded (Col. 9, lines 31-33). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2020/0083524) in view of Nam et al. (US 2019/0341598) as applied to claim 1 above, and further in view of Ham et al. (US 2018/0205084).
Regarding Claim 12, Baek et al. as modified by Nam et al. teaches all of the elements of the invention in to claim 1 as explained above.
Baek et al. does not teach an amount of residual lithium on the surface of the positive electrode active material.
However, Ham et al. teaches an electrode active material which can be a lithium nickel manganese cobalt oxide (Para. [0140]) wherein the amount of residual lithium in a range of from 100 ppm to 5000 ppm (i.e. overlapping with the claimed range). 
The combination of the amount of residual lithium as taught by Ham et al., with the positive active material Baek et al. would yield the predictable result of a positive electrode active material having electronic conductivity and lithium ion transfer capability.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the amount of residual lithium as taught by Ham et al., with the positive active material Baek et al., as the combination would yield the predictable result of a positive electrode active material having electronic conductivity and lithium ion transfer capability.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Additionally, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek et al. to incorporate the teaching of the amount of residual lithium on the surface of the positive active material of Ham et al., as it would result in the electrode active material with a complete layered structure (Para. [0140]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 13, Baek et al. as modified by Nam et al. and Ham et al. teaches all of the elements of the invention in to claim 12 as explained above.
Baek et al. does not teach an amount of residual lithium on the surface of the positive electrode active material.
However, Ham et al. teaches an electrode active material which can be a lithium nickel manganese cobalt oxide (Para. [0140]) wherein the amount of residual lithium in a range of from 100 ppm to 5000 ppm (i.e. overlapping with the claimed range). 
See the rejection to claim 12 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Ham et al. cited herein. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Response to Arguments
Applicant’s arguments filed August 10, 2022 have been fully considered but are moot because the arguments do not apply to the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729